CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated September 17, 2012, relating to the financial statements and financial highlights of Franklin International Growth Fund, Franklin International Small Cap Growth Fund, Franklin Global Real Estate Fund and Franklin Large Cap Equity Fund which appear in the July 31, 2012 Annual Reports to Shareholders of Franklin Global Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP San
